Citation Nr: 1456682	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-11 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder.

2.  Entitlement to service connection for a brain tumor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran had a period of honorable active service from January 1974 to January 1976.  He also had service from January 1980 to August 1981, which resulted in an other than honorable discharge.  A March 2011 VA administrative decision concluded that the Veteran's discharge for the period from January 15, 1980 through August 7, 1981 was a bar to VA benefits.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By a rating action in March 2011, the RO denied the Veteran's claim of entitlement to service connection for a mental disorder.  Subsequently, in a rating code sheet, dated in March 2012, the RO denied the claim of service connection for brain tumor.  Subsequently, in October 2013, the claims folder was transferred to the RO in Sioux Falls, South Dakota, pursuant to the Veteran's relocation.  

The Board notes that the March 2011 rating action also denied service connection for migraine headaches.  A notice of disagreement (NOD) with that determination was received in June 2011, and a statement of the case (SOC) was issued March 14, 2012.  A substantive appeal (VA Form 9), in response to the SOC, was received on May 31, 2012.  By letter dated June 7, 2012, the Veteran was informed that the RO was unable to accept his VA Form 9, received May 23, 2012, as a substantive appeal because it was not timely filed.  His VA Form 9 was construed as a request to reopen the claim.  Subsequently, in an August 2012 rating code sheet, the RO determined that new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches, but denied the claim on the merits.  By letter dated August 23, 2012, the Veteran was notified of the denial of his claim and of his appellate rights; however, he did not appeal that decision within one year of the notice thereof.  Therefore, that decision became final and will not be addressed by the Board.  

The Board notes that, in his May 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Lincoln RO.  Jurisdiction over the Veteran's claims was subsequently changed from Lincoln, Nebraska to Sioux Falls, South Dakota.  In March 2014, the Veteran was sent a reminder of his videoconference hearing scheduled for April 15, 2014.  However, he failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has rephrased the Veteran's claim for a mental condition as a claim for entitlement to service connection for an acquired psychiatric disorder, to include all of his psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The character of discharge for the Veteran's second period of active service from January 15, 1980 to August 7, 1981 constitutes a bar to VA compensation benefits.  

2.  An acquired psychiatric disorder was not manifest during the Veteran's period of honorable service, and is not attributable to his period of honorable service.  

3.  The record contains no evidence that a brain tumor was present during the Veteran's honorable active service, or for many years thereafter, nor does the record contain any evidence that any current brain tumor is causally related to his period of honorable service.  

CONCLUSIONS OF LAW

1.  The Veteran's service from January 15, 1980 to August 7, 1981 ended with an other than honorable discharge, and is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013).  

2.  An acquired psychiatric disorder was not incurred in or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  
 
3.  A brain tumor was not incurred in or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of letters dated in September 2010 and December 2011 from the RO to the Veteran which were issued prior to the RO decisions in March 2011 and March 2012, respectively.  An additional letter was issued in August 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records, which is limited to his January 1974 enlistment examination, and records for the second period of active duty.  Correspondence from the National Personnel Records Center (NPRC), received in October 2010, indicating that all available STRs were mailed, and there were no additional service treatment records at Code 13 with the exception of an SF 88 dated 1/9/74.  The records at code 13 did not contain STRs prior to January 1979.  They had no information as to where any additional STRs are presently or even if they still exits.  

Although the Veteran has not been examined in connection with the claim of service connection for brain tumor, the Board concludes that an examination is not necessary.  In this case, the evidence does not show, nor has the Veteran contended that a brain tumor was present during his honorable service or for many years thereafter.  Additionally, the record contains no indication that the Veteran currently has a brain tumor which is causally related to his honorable service or any incident therein.  Under these circumstances, the Board finds that an examination is not necessary with respect to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  As for the claim of service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in February 2011.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from January 1974 to January 1976.  He also had service from January 1980 to January 1981, which resulted in an other than honorable discharge.  A March 2011 VA administrative decision concluded that the Veteran's discharge for the period from January 15, 1980 through August 7, 1982 was a bar to VA benefits.  

The STRs for the first period of active service are completely silent with respect to any complaints or diagnoses of a mental disorder.  The enlistment examination, conducted in January 1974 was negative for any complaints or findings of a psychiatric disorder or a brain tumor.  The service treatment reports (STRs) show that, at the time of his enlistment examination in 1979, the Veteran reported frequent trouble sleeping, depression and excessive worry.  He was seen in March 1980 for complaints of sinus problems for the past 2 weeks; he also complaints of headaches.  He noted that the headaches were going away.  

Post service VA treatment reports, dated from September 2004 to December 2004, show that the Veteran received clinical attention and treatment for a psychiatric disorder, diagnosed as depression.  

The Veteran's claim for a mental disorder, supplemental application for compensation benefits (VA Form 21-526b), was received in September 2010.  

Received in October 2010 was a response from the NPRC, indicating that all available STRs were mailed, and there were  no additional service treatment records at Code 13 with the exception of an SF 88 dated 1/9/74.  The records at code 13 did not contain STRs prior to January 1979.  They had no information as to where any additional STRs are presently or even if they still exits.   

Received in November 2010 were VA progress notes dated from July 2001 to September 2010.  These records show that the Veteran received clinical attention and treatment for a psychiatric disorder.  In July 2001, the Veteran was admitted to the hospital reporting feelings of depression and suicidality.  On admission, it was noted that the Veteran had a long history of depression and was through substance abuse treatment twice in the past, last time in 1998.  The Veteran indicated that he has felt depressed for the last 5 to 6 months; he reported feelings of guilt because he didn't live up to expectations of his family.  Following a mental status examination, he was diagnosed with major depressive disorder with psychotic features, cocaine abuse and history of PSA.  In September 2004, the Veteran was admitted to a VA psychiatric unit with the diagnosis of depression and suicidal ideation.  The Veteran indicated that he had been having back pain for years, but it increased in severity last Saturday.  It was noted that the Veteran has undergone four back surgeries in past, first in 1987 and then later on, but he does not remember the exact dates.  The assessment was depression.  

In a report of general information (VA Form 21-0820), dated in November 2010, the Veteran reported that his mental condition began in the middle of 1974; he indicated that he started feeling depressed and suicidal.  The Veteran also indicated that he experienced hallucinations.  

The Veteran was afforded a VA examination in February 2011; at that time he reported that he experiences headaches on average one to 2 times a week, typically in the mornings.  The Veteran indicated that the headaches last one to 2 hours in duration.  He related that he has taken medications for headaches in the past; however, the medications provided no benefit and he therefore is currently taking no medications for headache condition.  The Veteran reported that the headaches can be accompanied by some photophobia and phonophobia but no nausea or vomiting.  He also reported that the headaches tended to be incapacitating when they occur.  At that time of the examination, the Veteran was not working.  He stated that he did work part-time up until December 2010 doing security work.  He noted that the headaches resulted in some decreased productivity and effectiveness at work, but he stated that he had not lost any time from work as a result and headaches while he was employed.  The Veteran indicated that he gets the headaches on a weekly basis, and they were often prostrating.  The diagnosis was migraine headaches.  The examiner opined that the headache condition was less likely as not caused by or a result of military service.   

The examiner stated that, review of Veteran's evidence record, including what appear to be service treatment records dated 1980, note that veteran was seen for complaints of sinusitis that included headaches.  The remainder of service treatment records indicates no diagnosis or treatment for migraine headaches.  Furthermore, remainder of evidence of record is silent for any ongoing headache condition, or migraine condition, over the last number of years since his military duty until present.  Given the lack of documentation, or other the medical evidence, that the Veteran had onset of migrainous headache condition while on active military duty that has been persistent until present, it is this examiner's opinion that it is less likely as not that veteran's currently claimed migraine headache condition is due to or a result of any specific injury, illnesses, disease, event, or other circumstance that occurred while on active military duty.  

The Veteran was also afforded a VA examination for mental disorders in February 2011.  It was noted that the Veteran entered the military in Jan 1974 and did basic training at Ft. Leonardwood, MO; he subsequently went to Germany for 18 months.  The Veteran related that he then went into the National Guard, and then back into the military and was in active Army for about a year and a half.  He says that he out processed at Ft. Dix, NJ.  The Veteran reported that, during the second period of service, a group of soldiers wanted him to join a cult and he resisted, told someone, but nothing was done so he went AWOL; he subsequently turned himself in and received an Article 15 and discharged as other than Honorable.  The Veteran also reported that he began having migraine headaches in 1974 and received medication; he noted that he started to get depressed and isolated from others, but he didn't recognize it as depression at the time.  He says that in the '80s when he was being asked to get into the cult he was thinking seriously about committing suicide.  The Veteran also reported that his brother was real sick and he was taking care of him; and, when he died, he became depressed and thought about killing himself.  Following a mental status examination, the examiner reported a diagnosis of major depressive disorder, recurrent, with psychosis.  The examiner opined that it is at least as likely as not that the Veteran's mental condition is caused by or a result of events in his military service.  The examiner noted that the opinion was based on the current interview with the Veteran, review of information in CAPRI and claims file of recent treatment at the VA, and the Veteran's self-report of depression beginning when he had migraine headaches in the military, and when he was being enticed to join a cult while in the military.  

Received in March 2011 were VA progress notes dated from December 2009 to February 2011.  The Veteran was admitted to a VA hospital in January 2011 secondary to worsening of depression following his brother's death in November 2010.  The discharge diagnosis was major depressive disorder.  

In a report of general information (VA Form 21-0820), dated in March 2011, the Veteran reported that his other discharge was a result of going AWOL. He stated that he went AWOL because two officers wanted him to join a cult.  The Veteran indicated that he contacted JAG and was told that there was not enough evidence to continue with an investigation; consequently, he went AWOL.  Later, however, he turned himself in and was discharged from the Army with an Other Than Honorable-discharge.  In a subsequent VA Form 21-0820, dated March 23, 2011, the Veteran stated that he went AWOL because of superior officers (warrant officers) tried to enlist him into a cult near Keleen (near Ft Hood) where he was stationed.  The Veteran stated that he felt very pressured and scared (terrified) to join the cult.  He went to JAG, first shirt, and CO concerning this issue; however, he was told that there was not enough evidence to act on the claim.  In fear of his career and mostly his spirituality, health, and well-being, the Veteran felt that the only option he had was to AWOL; however, he eventually turned himself in to escape that scenario.  The Veteran indicated that the cult they tried to recruit him to join was involved with the David Coresh issue.  

In an administrative decision, dated in March 2011, it was determined that the Veteran's discharge for the' period in the U.S Army January 1,1974 to January 1, 1976 is honorable for VA benefits administered by the U.S. Department of Veterans Affairs.  It was also determined that the Veteran's discharge for the period in the US Army from January 15,1980 to August 7, 1981 is dishonorable for VA benefits administered by the U.S. Department of Veterans Affairs.  Consequently, the RO determined that the Veteran is not eligible for health care and related benefits for injuries or diseases incurred during active duty under 38 USC Chapter 17 from January 15, 1980 to August 7, 1981.  

Received in July 2011 were VA progress notes dated from February 2011 to July 2011, reflecting ongoing evaluation and treatment for a psychiatric disorder, diagnosed as depression.  These records also show that the Veteran received follow up evaluation for complaints of headaches.  During a clinical visit in April 4, 2011, the Veteran reported having headaches that started about four weeks ago; he noted that the headaches usually start early in the morning and are severe and primarily left sided.  He also reported that he has been losing hair the last three weeks.  He noted that light bothered the severe headache portion.  He reported being involved in a motor vehicle accident in February 2011, at which time he did hit the left side of his head, but he did not have pain then nor was he unconscious.  The diagnosis was headaches, and the Veteran was scheduled for a CT of the brain.  On April 16, 2011, the examiner noted that the Veteran had possible cluster headache.  

Received in January and March 2012 were VA progress notes dated from April 2011 to March 2012.  These records show that the Veteran received follow up evaluation for a left cavernous sinus mass.  A neurosurgery note in December 2011 indicates that the Veteran was last seen in July, initially presenting with back pain.  He had imaging that showed a mass in the left cavernous sinus and he presents for follow-up.  He had follow-up MRI/MRA done in September 2011.  He reports continued headaches, generally on a daily basis.  He also notes neck pain.  He reports some impairment of his left eye vision.  With regards to his vision, he notes that when he is reading he wears reading glasses and will have episodes where he loses the vision briefly in the left eye, which will last for a few seconds.  He will rub his eye and then it will be fine.  This occurs when he is having a headache.  He also notes numbness on the left side of his face, as well as his left anterior thigh.  He feels the left arm and leg have progressively gotten weaker over the past three to four months; the assessment was follow-up on a left cavernous sinus mass, stable on follow-up imaging.  In February 2012, the Veteran was seen with complaints of worsening headache, left face numbness, left arm weakness for the last 3-4 weeks.  The Veteran indicated that he started noticing weakness of his left hand and leg about 3 months ago.  It was noted that he has had longstanding left leg weakness secondary to radiculopathy from DJD back. He also noted left facial numbness.  He had an MRI of his brain which revealed stable mass adjacent to the left internal carotid artery involving the cavernous sinus favors atypical nerve sheath tumor versus venous malformation or other benign or low grade lesion.  During a clinical visit in March 2012, it was noted that the Veteran was last evaluated in December 2011 with a mass of the left cavernous sinus.  He has had MRI/MRA prior to today's appointment.  He denies any new medical problems since his last visit; he also denied any worsening of complaints.  The Veteran related that he continued to experience occasional numbness/tingling to left body; he was worked up by neurology with no problems.  

Received in May 2012 was a statement from the Veteran wherein he stated that he has recently been diagnosed with a nerve mass tumor on the left Side of the head which has caused loss of hearing in the left ear and vision loss in the left eye.  The Veteran indicated that he has also experienced massive headaches and depression which have affected my life performance.  He reported that he has been advised by the St. Louis Records Depository that his medical records covering the period from 1974 through 1976 have been destroyed.  Along with this statement, the Veteran submitted statements from two acquaintances, including my US Army Recruiter Who have known me prior to and after serving in the US Anny.  

Received in May 2012 was a lay statement from V. S., indicating that she has known that Veteran since 1972; he was not in the army at that time, and he never complained about headaches.  She noted that the Veteran now complains of headaches all the time, and he has been diagnosed with a brain tumor.  

Of record is a Buddy statement from W. S., a retired army, dated in May 2012, indicating that he recruited the Veteran for the United States Army in January 1974.  W. S. noted that the Veteran called him near the end of February complaining about headaches; at that time, he stated that he did not want to leave the military.  W. S. related that he spoke with the Veteran's mother later, and she informed him that the Veteran was trying to complete his tour of duty.  W. S. indicated that he retired from the Army in June 1975.  

Also received in May 2012 was a statement from the Veteran's sister, B. C. G, indicating that the Veteran did not have any medical conditions, no headaches and no tumors before entering military service.  She noted that, after discharge from the military, the Veteran developed headaches and he has been diagnosed with a nerve mass, hearing loss and peripheral vision problems.  

By letter dated June 7, 2012, the Veteran was informed that the RO was unable to accept his VA Form 9, received May 23, 2012, as a substantive appeal because it was not timely filed.  It was noted that the Veteran was notified on March 30, 2011 that the RO had determined that his migraine, headaches and mental condition was denied.  Based upon the receipt of this notification letter, he filed a Notice pf Disagreement (NOD) with that decision.  His NOD was received on June 30, 2011, and the RO subsequently issued a Statement of the Case (SOC) on his appeal on March 14, 2012.  The RO noted that, after the issuance of an SOC, claimants are allowed 6O days from the mailing of the SOC or the remainder of the one year period of the date of mailing of the notice of the determination being appealed, whichever is later, to file a substantive appeal.  Substantive appeals are normally flied using VA 'Form 9.  It was noted that in the Veteran's case, he had until May 14, 2012 sixty days from the date of the SOC that was issued to him, to perfect his appeal.  Because your VA Form 9 was received after this May 14th date, we are unable to use this to substantiate your appeal.  Our decision regarding the denial of service connection for migraine headaches and mental condition now final.  Once a decision is final, a claimant can't get the VA benefit that was denied unless he or she shows that the RO was clearly wrong to deny the benefit or must send new evidence that relates to the reason the claim had been denied.  The RO would than consider this a reopened claim for entitlement to that condition.  The Veteran was told that no further action would be taken on his appeal regarding the denial of service connection for migraine headaches and a mental condition.  

Veteran entered the military in Jan 1974 and did basic training at Ft. Leonardwood, MO. He then went to Germany for 18 months. He then went into the National Guard, and then back into the military and was in active Army for about a year and a half. He says that he out processed at Ft. Dix, NJ. He doesn't remember the dates of the National Guard. He says that during the second time he was in active, he says that a group of soldiers wanted him to join a cult and he resisted, told someone, but nothing was done so he went AWOL, but did return and that was when he got an Article 15 and discharged as other than Honorable.  

Veteran received Letter from BVA dated. 09/26/2013 regarding scheduled hearing 10/29/2013 in Lincoln NE (VAR0334).  However, Veteran now lives in SD. Veteran requests that this hearing is rescheduled closer to his residence, and requests if possible that it is a video hearing at a nearby facility. Veteran states that Sioux Falls R0438 is 400 miles away from him.   

III.  Legal Analysis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be explained below, the Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A person seeking VA benefits must first establish that they, or the person on the basis of whose service they seek benefits, have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions which were other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of a discharge as honorable by a service department is binding on VA as to the character of discharge.  8 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

As to the regulatory bars, a discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).  

Initially, as indicated in the Introduction, the Veteran was discharged from his second period of active service from January 1980 to August 1981 under other than honorable conditions.  In a March 2011 VA administrative decision, the RO determined that this character of discharge was a bar to VA benefits.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  He has not since raised the issue of the character of discharge.  

Given the above, the Board finds that the Veteran's second period of active service from January 1980 to August 1981 is a bar to VA benefits.  Accordingly, the analysis below will focus on his first period of active service from January 1974 to January 1976.  Thus, the question in this case is whether the Veteran's claimed psychiatric disorder and the brain tumor are related to his first period of service.  

A.  Acquired psychiatric disorder.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for an acquired psychiatric disorder, including depressive disorder.  Significantly, the Veteran's treatment records from his first period of service do not reflect any complaints, findings, or diagnoses of a psychiatric disorder.  Although the Veteran has been shown to be diagnosed with depressive disorder, and the February 2011 examiner provided a positive nexus opinion, the Board finds that the Veteran incurred an event, injury, or disease to his psychiatric system during his period of honorable service.   As discussed above, the Veteran has reported two incidents as the cause of his psychiatric disorder; one is that he was being recruited to join a cult and chronic headaches.  And, the February 2011 examiner opined that the Veteran's depressive disorder is related to those reported events.  However, complaints or incidents occurring during the second period of service, which has been determined to be a bar to VA benefits cannot be used as a basis for establishing service connection.  There is no competent evidence of record relating the Veteran's psychiatric disorder to his first period of active service.  As noted above, the Veteran has linked his psychiatric problems to his second period of service, which is not eligible for VA benefits.  Thus, the Board finds that a psychiatric disorder is not related to any incident of service.  

Thus, the Board finds that a psychiatric disorder, to include depressive disorder, did not have its onset during the Veteran's first period of active service or within one year thereafter.  Rather, his contentions appear to link his psychiatric disorder to his second period of active service which was under other than honorable conditions.  

The Board acknowledges the Veteran's contentions that the claimed psychiatric disorder is related to service.  The Board observes, however, that there is no indication that the Veteran has any specialized knowledge in psychiatric disorders, and as a layperson, he is not competent to provide probative medical evidence on a matter such as the etiology of any current psychiatric disorder, as the etiology of a psychiatric disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, although the evidence shows that the Veteran has a current diagnosis of a psychiatric disorder, there is no competent and credible evidence of a psychiatric disorder during the Veteran's honorable period of service, no credible evidence that the claimed in-service events occurred during a period of honorable service, and no competent evidence suggesting that any current psychiatric disorder is related to the Veteran's honorable period of military service.  Thus, the claim for service connection for a psychiatric disorder is denied.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Brain tumor.

The appellant seeks service connection for a brain tumor.  He claims that he currently has a brain tumor which could be the result of chronic headaches which he developed during service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a brain tumor.  

As set forth above, the record contains no indication that a brain tumor was present during the Veteran's period of honorable active service or for many years thereafter.  Indeed, the Veteran has not specifically contended otherwise.  The first medical evidence of a brain tumor is dated in 2011, more than 35 years after Veteran's period of honorable service.  This lengthy period without treatment weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while the evidence of record clearly shows a current diagnosis of a brain tumor, there is no competent evidence showing that the Veteran's tumor is related to his period of honorable service.  In summary, the claims files do not contain any medical evidence of a nexus between the claimed condition and his period of honorable service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the Veteran's claim for a brain tumor must be denied.  

In summary, the Board finds that the most probative evidence shows that the brain tumor did not have its onset during the Veteran's honorable active service or for many years thereafter nor is there any indication that his any current brain tumor is causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for a brain tumor.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.  

Service connection for a brain tumor is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


